UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5149


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID DARRELL DAVID,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00011-LHT-1)


Submitted:    August 27, 2009              Decided:   September 10, 2009


Before MICHAEL, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Fredilyn Sison, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.   Edward R. Ryan, Acting United States
Attorney, Mark A. Jones, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Darrell      David       appeals         the   district         court’s

judgment entered pursuant to David’s guilty plea to failure to

register as a sex offender, in violation of 18 U.S.C. § 2250

(2006),       by   failing   to    register       in   North       Carolina        as    a   sex

offender.          David   reserved       the    right      to    appeal     the    district

court’s denial of his motion to dismiss the indictment against

him,    and    raises      various    arguments        on    appeal      supporting          his

contention that denial of the motion was erroneous.                                     We have

reviewed the record and find no reversible error in light of our

recent dispositive decision in United States v. Gould, 568 F.3d

459    (4th    Cir.    2009),     which    is    neither         factually    nor       legally

distinguishable from the present case.                       Accordingly, we affirm

the district court’s judgment.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                    AFFIRMED




                                             2